Title: To Thomas Jefferson from Gorahn G. Watson, Jr., 1 November 1808
From: Watson, Gorahn G., Jr.
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Boston Novr 1. 1808
                  
                  The presumption I have thus dared in writing you, will I hope be compensated in the following lines after you have perused them, & observe my motive—Ever since your accession Sir to the first seat in my country, I have anxously wished the honor to communicate my sentiments to you but the few years that had rolled over my head dettered me from so doing, and even now Sir, I am just in the bloom of life, that budding bloom in which it is perhaps impossible for me to feel with due discretion the welfare of my Country, yet your generosity will forgive me Sir, for thus introducing myself, for I can if consistent give a recommendation from those venerable names an Austin, & a Princes’ but far be it from my thoughts Sir, that you will refuse the true fire of patriotism that burns in my breast, or consign to the elements the effusions of a lover of his Country—a Country guided by an Administration whose virtues and whose noble deeds sanctioned by yourself, cannot but prosper—and a Country, whose infant greatness was nourished by a mind, whose noble & generous philanthropy spread around peace & plenty—In vain do the apposers of such an administration vent their gall, in vain do they spread anarchy & confusion; for thy glory shall remain unblemished by the finger of scorn; or the vile assumptions of envious demagogues. How often do I see (and seeing feel, for such execrable and abominable machinations as a certain party against all rule & government are guilty of, will harrow up a mind if it be not made of adamant) abhorrence for such frailty—people that ought to be first in their Country’s cause, and first to support their own Government; deluded by British gold, & British frailty, denounce every good and wholesome law if it is formed for their own preservation & safety—such Men there are, and such Men like to be. The measures pursued Sir, by your wise & generous mind I do sencirely approve; and may all in future sanctioned by your judgement be possessed of the same great & good virtues and may you Sir, in your retirement from publick life, be rewarded for all your daily toils, and nightly troubles—May all the blessings of a life well spent light on you, and although many a reviling pen may be used to tarnish your glory, although many a Historian may in columns prostitute your fame, yet many, many more, born the free Sons of their native Soil, born under the tree of liberty, unpolluted by British arrogance or subtle tributaries enroll you in the archivs of their Country’s blessings, reverence your name, which millions unborn shall learn to adore till time shall be separated from eternity—
                  You will pardon this Sir, if a digression, and impute it to a youth whose patriotic zeal for his Country’s glory, compelled him so to do—
                  Should you be kind enough to acknowledge the rect of this, you will Sir, bestow an honor on one whom to estimate his feelings only can be done by his presance
                   I am Sir, Respectfully Your most obedient, and very humble Srt.
                  
                     Gorahn G. Watson Ju 
                     
                  
               